Title: To Thomas Jefferson from William Short, 8 February 1792
From: Short, William
To: Jefferson, Thomas


          
            Dear Sir
            Paris Feb. 8. 1792
          
          Since my last of the 25th. ulto. sent by the way of Havre I have received the letter which Mr. Remsen wrote to me by your order on the 9th. of Dec. I have heard nothing as yet of your letter of Aug. 29. alluded to in yours of Nov. 24. I apprehend therefore it must be lost, and I fear the same fate for others you must have written about the 18th. of Dec. as Mr. Howell who arrived here a few days ago tells me that he called on you for your dispatches previously to his leaving Philadelphia on that day, and that you informed him you had just sent them by another opportunity. As yet they have not been received.
          
          Nothing further has transpired with respect to the Bishop of Autun’s mission, mentioned in my last, that is of any importance or can be relied on, and I suppose it useless to give you the various conjectures of the public. In the letters which he writes to his friends here he expresses satisfaction with the manner in which he has been received both at court and by the ministry.
          The treatment of M. de Segur at Berlin has been so different as to have given rise to a very extraordinary circumstance. It is certain that the King of Prussia shewed him public marks of ill treatment and that the same were repeated by the rest of the Royal family, and a secretary whom M. de Moustier left at Berlin wrote him an account of this and added that M. de Segur had attempted to put an end to his life by stabbing himself three times, that the surgeons called to his assistance were yet uncertain whether the wounds were mortal, and other details which M. de Moustier thought himself obliged to communicate to the minister of foreign affairs confidentially. From him it got into the public and was not questioned in Paris during two days when letters arrived from M. de Segur written three days after the attempt was said to have taken place. As nothing was mentioned of the affair by any letters arriving from Berlin except those of the Secretary, it is now disbelieved by most people and particularly the friends of M. de Segur, and of course M. de Moustier much censured. In this state the affair has now continued for near fifteen days. I apprehend however the Secretarys letter was true, and that the silence of others on this subject comes from its having been agreed to keep it secret on its being found that the wounds were slight. M. de Segur is now on his return here. I need not add after what I have said, that his mission has totally failed. It has seemed only to reduce to certainty the determination of the court of Berlin to act fully in concert with that of Vienna.
          The Emperors answer is expected very shortly to the demand of this country to satisfy them with respect to his intentions towards them. Every day serves to shew that this country is less and less in a condition to make war, and that the determination of the assembly to provoke it increases.
          Internal disorders throughout the Kingdom arising from the multiplied sources of anarchy become daily more inevitable and more alarming. The number of the discontented augment and shortly all who have any thing to lose, will consider any kind of government that shall have force to protect them from the multitude who have nothing, preferable to the form which exists at present, and which exists only in form, being substantially violated every day in some of its parts.
          A circumstance which gives a good deal of uneasiness here is its  having been found that piques are fabricating in many parts of Paris. The club of Jacobins speak often of the necessity of the peoples arming themselves as in the beginning of the revolution, of the countrys being more than ever in danger &c. It cannot be discovered by whose orders these piques are made or at whose expence. They are for the most part in the hands of the lowest and poorest class who are not inscribed on the roll of garde nationale as not being citoyens actifs. Although their being armed is against the law, the municipality does not undertake to disarm them. The piques are said to be fabricated in order to be used against the aristocrats and enemies of the country. But as in their language all those who attempt to suppress mobs are placed in that class, it is much to be apprehended that in the progress of the business a conflict will be commenced between them and the garde nationale. There is probably a mixture of chance and design in the formation of this new kind of army. Accident has perhaps given rise to the first fabrication of this instrument, and the club des Jacobins have seized the idea with the design of having an armed force at their orders for the execution of the decrees which they form in their meetings.
          I found from the address of the deputies of S. Domingo to Congress published in the American papers that the decree for abolishing the droit d’aubaine, which I formerly announced to you was not known in that Island. I wrote to the minister of the marine on the subject and have the honor of inclosing you his answer.
          The diplomatic medals ordered so long ago and delayed so unexpectedly for the reasons already given to you have been at length completed and delivered with their chains, that for M. de la Luzerne, to M. de Montmorin, and that for de Moustier to himself. I inclose you copies of their prices. The originals with the receipts remain in my hands, for your directions. They were paid for together with 2400₶. to the engraver Dupré, by a draught on the bankers at Amsterdam. The whole amounted as you will see to 14570₶. the exchange 32½. made ƒ3946.1. The nominal price of the chains was more than 6₶. and 13₶. 10. Gold having risen on account of the assignats, but the exchange having lowered in a greater proportion the price is less in florins than it would otherwise have been. The gold employed on the chains was of 20. Karats, the usual alloy, and weighed the first 4. 5°. 4½. 31. and the second 1. 6. 4 grs. The gold of the medals was finer, according to usage. I had only two golden medals struck. The six of Bronze will await your orders.
          I fear my letter will have partaken of the disorder in which I am myself, being much indisposed within these few days. It obliges me to  refer you to the newspapers for any public events which I may have omitted.—I have the honor to be most respectfully your obedt. servant,
          
            W: Short
          
        